Title: To Thomas Jefferson from David Howell, 12 June 1790
From: Howell, David
To: Jefferson, Thomas



Sir
Providence June 12. 1790

The Senators for this State were appointed yesterday and have engaged to proceed for N. York in the course of a week. The Antifederal Interest has prevailed as was to be expected; but I presume the Gentlemen appointed will prove candid, useful members of the Senate.
I did intend to have written to other Gentlemen on the Subject  hinted at in my last Letter; but on mature reflexion and discovering the means used by others, to which I cannot condescend, I shall remain silent and submit my pretensions to the uninfluenced Judgment of my friends.
The bearer of this Letter Mr. Benja. Stelle is my friend and well entitled to the public notice and confidence. He is qualified for any office in the Revenue department in this State. With great esteem I am, dear Sir, your most obedient & very humble Servt,

David Howell

